DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-15 filed in a preliminary amendment on 7/22/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020 was filed before the first Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7,9 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the moisture content”. There is insufficient antecedent basis for this recitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “having a first thickness greater than or equal to 13 mm” , and the claim also recites “preferably of 13-75mm” which is the narrower statement of the range/limitation. Claim 9 recites the broad recitation “cutting blades” and the claim also recites “preferably with rotating blades” which is the narrower statement of the limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 2009/0226580 Al) .
Regarding claims 1-3 and 12,  Singleton discloses a typical mozzarella cheese obtained from a mixture of raw materials ([0010], Example 2) consisting of milk (typically cow’s milk) , rennet , salt , optionally bacterial culture, which inherently includes lactic bacterial cultures that are generally used in in cheese making, listed in claim 3, and the most common  lactic cultures generally used in cheese making belonging to the genus Lactobacillus and Streptococcus, recited in claim 12. The cheese has a residual moisture content of 48% to 65% by weight, which encompasses the claimed range. As the cheese is not prepared with dry milk that may have been thermally processed,  and the cheese making process  is carried out at an exemplary range of 130-160 deg. F followed by immediate cooling (Example 1), the furosine content per 100g is inherently less than 12 mg/100g of a protein substance.
Regarding claim 4, a cylinder of cheese in Singleton having the claimed dimensions has a uniform moisture content, having been prepared by extrusion as a sheet and cooling, without immersion in a liquid. 
Regarding claim 10, the cheese product in Singleton is diced, and the thickness dimension is an exemplary 0.25 inches, (about 6mm) [0022]. A dice with an edge length of 6mm  is a parallelepiped  having dimensions in the claimed range.
Regarding claim 11, Singleton discloses milk in the product is cow’s milk [0010].
Claims 5-9 and 13-15, are rejected under 35 USC 103 as being unpatentable over Singleton (US 2009/0226580 Al) in view of Siecker (US4,226,888 A).
Claims 5-9 are product by process claims. A product by process claim is not limited by manipulations of process  steps, only the structure implied by the steps. Singleton discloses a product as claimed.
Regarding claims 5, 7 and 8, Singleton discloses a pasta filata cheese obtained by the steps of preparing a curd obtained from a mixture of materials consisting of milk, rennet salt and optionally lactic acid, breaking kneading and stretching the curd  ([0010] up to step 8), wherein the cooker stretcher typically has a typical temperature in the range of 130-160deg. F (about 71 deg. C) , extruding the pasta filata thereby obtaining a sheet of exemplary thickness 0.25inch (6.3mm)  (Example 1, [0022]), cooling the sheet on a conveyor belt in a cold environment, cutting and shaping the sheet (dicing for example) (Example 1, Example 2, [0014]). The method in Singleton therefore produces a cheese product as claimed. Singleton does not specifically disclose a temperature of 80deg. C or more. However, according to the instant specification, a method as claimed is a preferred method (page 4 lines 18-19), and no unexpected effects of this temperature are disclosed. The cheese mass, having a temperature of typically 130 F-160 F, is extruded onto a conveyor. The extruded cheese mass is pressed using one or more rollers on a conveyor to form a thin cheese sheet, corresponding to substeps (c1) and (c2) in claim 7. Singleton discloses cooling the sheet of  cheese on a conveyor belt.  This can be accomplished with a number of apparatus, and the precise manner of cooling is not critical. For example, the conveyor belt can be chilled such as with a refrigerant such as glycol or CO2, or the environment can be cooled with example N or CO2 (Example 1). Siecker discloses using a cooling tunnel  to cool extruded mass of moulded stretched pasta filata cheese on a conveyor belt (column 3 lines 28-32). The claimed cooling in an air tunnel by natural or forced convention in claim 8 is therefore a known functionally equivalent alternative method that was available to one of ordinary skill in the art at the time of the invention.  
Regarding claim 6, the cheese product in Singleton has a water content in the range of 48-65% by weight, encompassing the claimed range.
Regarding claims 13 and 14, Singleton discloses an exemplary cheese sheet thickness of  0.25” (6.3 mm) [0022] which falls within the claimed range.
Regarding claim 15, Singleton discloses feeding a sheet of cheese to a dicer [0024]. A dicer typically has rotating blades.
Claims 1-15 are therefore prima facie obvious in view of the art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-9 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No. 16/319,111. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to making mozzarella cheese by the same method steps in similar apparatus.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793